USCA4 Appeal: 20-2148 Case
                         Doc: 18
                           13-26131   Filed:
                                     Doc  14505/06/2021     Pg: 1 Page
                                                 Filed 05/06/21   of 1 1 of 1
                Case 1:20-cv-00973-SAG Document 20 Filed 05/06/21 Page 1 of 1



                                                                       FILED: May 6, 2021


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                            No. 20-2148
                                       (1:20-cv-00973-SAG)
                                      ___________________

        RENEE L. MCCRAY

                      Petitioner - Appellant

        v.

        WELLS FARGO BANK, N.A.

                      Respondent - Appellee

         and

        CHARLES R. GOLDSTEIN

                      Trustee

                                      ___________________

                                         MANDATE
                                      ___________________

               The judgment of this court, entered April 14, 2021, takes effect today.

               This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk
